UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4399


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JAMES KANE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:08-cr-00024-MR-DLH-1)


Submitted:    May 24, 2011                    Decided:   June 3, 2011


Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold M. Vaught, Charlotte, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Kane pleaded guilty to possession of a firearm

after having previously been convicted of a crime punishable by

a term exceeding one year of imprisonment, in violation of 18

U.S.C. § 922(g)(1) (2006).     The district court sentenced Kane to

180 months of imprisonment and he now appeals.            For the reasons

that follow, we affirm.

          Kane argues on appeal that the district court erred in

determining that his prior New Jersey convictions for burglary

qualified as predicate offenses under the Armed Career Criminal

Act   (“ACCA”).    This      court       reviews   a   district     court’s

determination of whether prior convictions qualify as predicate

convictions for purposes of the ACCA de novo.            United States v.

Brandon, 247 F.3d 186, 188 (4th Cir. 2001).            Under the ACCA, if

a defendant is convicted of violating § 922(g) and has sustained

three prior convictions for violent felonies or serious drug

offenses committed on occasions different from one another, the

defendant is subject to a statutory mandatory minimum of fifteen

years of imprisonment.    18 U.S.C. § 924(e)(1) (2006).           A violent

felony is defined as a “crime, punishable by a term exceeding

one year of imprisonment, . . . that . . . is burglary.”                 18

U.S.C. § 924(e)(2)(B)(i)-(ii) (2006).

          In Taylor v. United States, 495 U.S. 575 (1990), the

Supreme Court concluded “that a person has been convicted of

                                     2
burglary    for     purposes        of     a    § 924(e)        enhancement        if    he     is

convicted of any crime, regardless of its exact definition or

label, having the basic elements of unlawful or unprivileged

entry   into,     or   remaining         in,     a     building    or    structure,         with

intent to commit a crime.”               Id. at 598.           Moreover, where a state

statute contains both this generic burglary offense and another

offense    that    does      not    meet       these     elements,      such    as      where    a

burglary     statute         includes          entry       into    “places,          such       as

automobiles and vending machines, other than buildings,” then a

district court must employ the “modified categorical approach”

to   determine     whether     a    defendant            was   convicted     of    a    generic

burglary    offense.               Id.     at        599-602.           In     making         this

determination, a court may look to the statutory definition of

burglary,    the    charging        documents,           the   jury   instructions,            the

terms of the plea agreement, the transcript of the plea colloquy

and the factual basis for the plea, or other comparable judicial

records.    Id. at 602; Shepard v. United States, 544 U.S. 13, 26

(2005).

            Here,      the    New    Jersey          statute    under    which       Kane     was

convicted provides that “[a] person is guilty of burglary if,

with purpose to commit an offense thereon, he (1) [e]nters a

research    facility,         structure,            or    a    separately         secured       or

occupied portion thereof unless the structure was at the time

open to the public or the actor is licensed or privileged to

                                                3
enter.”    N.J. Stat. Ann. § 2C:18-2(a)(1) (2005).                       “Structure,”

for purposes of this statute, is defined as “any building, room,

ship,   vessel,     car,     vehicle,    or    airplane.”        N.J.      Stat.    Ann.

§ 2C:18-1(a)      (2005).       Therefore,        the    statute    includes        both

generic burglary and other offenses.

               Moreover, the Government did not provide the district

court with the charging document related to these convictions.

To rectify this omission, the Government has moved this court to

take judicial notice of the indictment charging Kane with the

burglaries.       We conclude that we may take judicial notice of the

indictment.       See Lolavar v. De Santibanes, 430 F.3d 221, 224 n.2

(4th    Cir.    2005)   (taking     judicial      notice    of     court    records);

Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.

1989) (taking judicial notice of guilty pleas entered into after

the district court proceedings).               Moreover, we conclude that the

indictment      confirms     that   Kane       pleaded    guilty    to     unlawfully

entering a building with the intent to commit a crime therein

and, therefore, his burglary convictions qualified as predicate

offenses for the ACCA enhancement.

               Accordingly, we grant the Government’s motion to file

a supplemental joint appendix and affirm the judgment of the

district   court.       We    dispense     with    oral    argument      because     the

facts   and     legal   contentions      are    adequately       presented     in    the



                                           4
materials before the court and argument would not aid in the

decisional process.



                                                    AFFIRMED




                             5